DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2021 has been entered.  
THIS ACTION IS NON-FINAL.

Status of Claims
Claims 1-7, 10-21 are pending.
Claims 8-9 are cancelled.
Claims 1, 17, 21 are amended.
Claims 1-7, 10-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1-7, 10-21 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-7, 10-21 are rejected under 35 U.S.C. 103 as unpatentable.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 17, 21 the limitation “initializing the item matrix by generating an initial item vector for each digital item represented in the item matrix, wherein each of the digital items comprises a plurality of words
Regarding claims 2-7, 10-16 / 18-20 which depend on above rejected claim 1 / 17 are rejected for the same reason.   


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1-7, 9-21 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 1-7, 9-20
 (Independent Claims)  For claim 1 / 17, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 17, in part, recites 
“…. based on the plurality of user-item interactions, generating a matrix of user-item relevance scores” (mental process); “factorizing the matrix of user-item relevance scores into a user matrix and an item matrix, said factorizing including: initializing the item matrix by generating an initial item vector for each digital item represented in the item matrix, wherein each of the digital items comprises a plurality of words, and wherein generating the initial item vectors comprises generating similar initial item vectors for digital items with similar content using a word embedding technique, initializing the user matrix with user-vectors, and after initializing the item matrix and initializing the user matrix, iteratively optimizing the user matrix and the item matrix” (mathematical concept).  The limitation “based on the plurality of user-item interactions, generating a matrix of user-item relevance scores”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “executed by a recommendation server accessible by the electronic device via a communication network” language,  “generating” in the limitation citied above could be performed by a human mind to create table data (e.g., a human media analyst could collect customer inquiries of media items and recorded in a table form), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  The limitations of “factorizing the matrix of user-item relevance scores into a user matrix and an item matrix, said factorizing including: initializing the item matrix by generating an initial item vector for each digital item represented in the item matrix, wherein each of the digital items comprises a plurality of words, and wherein generating the initial item vectors comprises generating similar initial item vectors for digital items with similar content using a word embedding technique, initializing the user matrix with user-vectors, and after initializing the item matrix and initializing the user matrix, iteratively optimizing the user matrix and the item matrix”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of factorizing / initializing / optimizing matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
acquiring, by the recommendation server, an indication of a plurality of user-item interactions …” (insignificant extra solution activity, MPEP 2106(g)); (c) “storing, by the recommendation server and in a data storage device, the optimized item matrix” (insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  For (c), these steps are storing and retrieving information in memory, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 17 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) to retrieve a response to a query is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-7, 9-16 / 18-20 are dependent on claim 1 / 17 and include all the limitations of claim 1 / 17. Therefore, claims 2-5, 2-7, 9-16 / 18-20 recite the same abstract ideas. 
With regards to claim 2 / 18, the claims recite “selecting at least one recommended content item, the selecting being made on the basis of a user profile and the optimized item matrix”, which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, nothing in the claim element precludes the step from practically being performed in the mind.  .  The claim recites the additional element: “retrieving a user profile associated with the electronic device…” which is insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  The claim is not patent eligible.
With regards to claims 3-7, 9-16 / 19-20, the claims recite additional process for data analysis which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
With regards to claims 13-14, the claims recite additional limitation on the data acquired, which is insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  The claim is not patent eligible.
With regards to claim 21, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 21, in part, recites 
“…. based on the plurality of user-item interactions, generating a matrix of user-item relevance scores; … selecting, based on the vector and the item matrix, at least one recommended content item” (mental process); “factorizing the matrix of user-item relevance scores into a user matrix and an item matrix, said factorizing including: 17317828.1 40703/30Serial No.: 15/607,555 Page 6 of 12initializing the item matrix by generating an initial item vector for each digital item represented in the item matrix, wherein generating the initial item vectors comprises using a word embedding technique that generates similar item vectors for digital items with similar textual content, and wherein each digital item comprises a plurality of words, initializing the user matrix with user-vectors, and after initializing the item matrix and initializing the user matrix, iteratively optimizing the user matrix and the item matrix” (mathematical concept).  The limitation “based on the plurality of user-item interactions, generating a matrix of user-item relevance scores; … selecting, based on the vector and the item matrix, at least one recommended content item”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “executed by a recommendation server accessible by the electronic device via a communication network” language,  “generating” in the limitation citied above could be performed by a human mind to create table data (e.g., a human media analyst could collect customer inquiries of media items and recorded in a table form), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  The limitations of “factorizing the matrix of user-item relevance scores into a user matrix and an item matrix, said factorizing including: 17317828.1 40703/30Serial No.: 15/607,555 Page 6 of 12initializing the item matrix by generating an initial item vector for each digital item represented in the item matrix, wherein generating the initial item vectors comprises using a word embedding technique that generates similar item vectors for digital items with similar textual content, and wherein each digital item comprises a plurality of words, initializing the user matrix with user-vectors, and after initializing the item matrix and initializing the user matrix, iteratively optimizing the user matrix and the item matrix”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of factorizing / initializing / optimizing matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 21 recites the additional elements: (a) using generic computer elements (like server computer, processor, computer-readable medium coupled with the processors); (b) “acquiring an indication of a plurality of user-item interactions …”, “receiving, from an electronic device, a request for content recommendation”, “sending, to the electronic device, an indication of the at least one recommended content item” (insignificant extra solution activity, MPEP 2106(g)); (c) “storing the optimized item matrix”, “retrieving a user profile corresponding to the electronic device …”(insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, as stated in MPEP.2106.05(g)(3) “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 17 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) to retrieve a response to a query is WURC, hence does not add anything significant to the abstract idea. The claim is not 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pilaszy, et. al., US-PGPUB NO.2012/0030159A1 [hereafter Pilaszy] in view of Wilson et al., US-PGPUB NO.2015/0220835A1 [hereafter Wilson] and Watanabe et al., US-PGPUB NO.2017/0053646A1 [hereafter Watanabe].

With regards to claim 1, Pilaszy teaches 
“A method of training a machine learning algorithm for selecting recommended content for a user of an electronic device, the method executable by a recommendation server accessible by the electronic device via a communication network, the recommendation server executing the machine learning algorithm (Pilaszy, [0143], ‘the invention relates to an item recommender system.  Such a system is typically based on a server-client architecture, wherein the server functions to control or manage a network of client devices interfacing the use of the item recommender system’, and [0071] – [0081] show training of recommendation system), once trained; the method comprising: 
Acquiring, by the recommendation server, an indication of a plurality of user-item interactions ... generating a matrix of user-item relevance scores; factorizing the matrix of user-item relevance scores into a user matrix and an item matrix (Pilaszy, FIG.3a,3b, [0020], ‘aggregating the user rating vectors ru into a rating matrix R’, [0021], ‘factorizing said rating matrix R into a user feature matrix P and an item feature matrix Q’), said factorizing including: 
Initializing the item matrix…, and after initializing the item matrix and initializing he user matrix, iteratively optimizing the user matrix and the item matrix; and storing the item matrix (Pilaszy, FIG.3a, Item S120 shows a process for optimizing user and item matrixes,

    PNG
    media_image2.png
    707
    465
    media_image2.png
    Greyscale

)”.
Pilaszy does not explicitly detail “each user-item interaction being associated with a user and a digital item; based on the plurality of user-item interactions, generating a matrix of user-item relevance scores”.
 Wilson teaches “each user-item interaction being associated with a user and a digital item; based on the plurality of user-item interactions, generating a matrix of user-item relevance scores (Wilson, FIG.1A, [0102], ‘The matrix of interrelationships or links can be broadly categorized as content-based interrelationships, collaborative interrelationships and content-collaborative inter-relationships …. content-based links, are in certain embodiments premised on venture attributes for multiple ventures viewed by same reviewer …’, [0255], ‘merchants selling products either online or in the brick-and-mortar world may want to identify recommendations for their customers based on at least previous purchases by the customer, customer attribute data, review data, …’, [0003], ‘score may be assigned to correspond to the relevance or importance of the web page’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pilaszy and Wilson before him or her, to modify matrix factorization based content recommendation method and system of Pilaszy to include user interaction with digital items as shown in Wilson.   
The motivation for doing so would have been to make recommendation (Wilson, Abstract). 

The combined teaching described above will be referred as Pilaszy + Wilson hereafter.

Pilaszy + Wilson does not explicitly detail “initializing the item matrix by generating an initial item vector for each digital item represented in the item matrix, wherein each of the digital items comprises a plurality of words, and wherein generating the initial item vectors comprises generating similar initial item vectors for digital items with similar content using a word embedding technique, initializing the user matrix with user-vectors”.
However Watanabe teaches “initializing the item matrix by generating an initial item vector for each digital item represented in the item matrix, wherein each of the digital items comprises a plurality of words, and wherein generating the initial item vectors comprises generating similar initial item vectors for digital items with similar content using a word embedding technique, initializing the user matrix with user-vectors (Watanabe, FIG.5, [0025] ‘the parameters of a conventional word embedding network can be used as initial parameters’, [0056], ‘weights matrices for words and intentions … is initialized by a word embedding matrix’ show initializing word embedding matrix, and  [0023] ‘The MSRNN prediction system uses first and second subnetworks to model using different time scales of spoken dialogs, for instance, those represented by a sequence of words’, [0039] show sequence of words represented as matrix element.)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pilaszy + Wilson and Watanabe before him or her, to modify matrix factorization based content recommendation method and system of Pilaszy + Wilson to include representing initializing work embedding matrix representing similarity of sequence of words as shown in Watanabe.   
The motivation for doing so would have been to model user intention (Watanabe, Abstract). 

With regards to claim 2, Pilaszy in view of Wilson and Watanabe teaches 
“The method of claim 1, further comprising: upon receiving, from the electronic device, a request for content recommendation, retrieving a user profile associated with the electronic device; and selecting at least one recommended content item, the selecting being made on the basis of a user profile and the item matrix (Pilaszy, FIG.1-2, [0007], ‘information that may be used to identify individual users and/or client devices associated with the users are also collected by the recommender system, since the system needs to be aware of each user’s personal profile in order to personalize the recommendations for a particular user’, [0145], ‘collecting user rating and to forward the collected user rating … to the server’, [0151] ‘upon a corresponding request of said SP client device 12’).”

With regards to claim 3, Pilaszy in view of Wilson and Watanabe teaches 
“The method of claim 2, wherein said selecting comprises restoring a user- item matrix of scores using the item matrix and the user profile to generate a restored user-item matrix (Pilaszy, [0012], ‘In recommendation systems using collaborative filtering to obtain information from users to create a user profile for each user, one of the widely used techniques is matrix factorization’, [0203], ‘Based on the user’s behavior information, preference profile can be constructed, and ads can be more accurately targeted’).”

With regards to claim 4, Pilaszy in view of Wilson and Watanabe teaches 
The method of claim 3, wherein each user-item pair of the restored user- item matrix is associated with a respective user-item relevance score, the respective user- item relevance score being representative of a relevancy of a given digital item to the user (Pilaszy,

    PNG
    media_image3.png
    331
    406
    media_image3.png
    Greyscale
)”.

With regards to claim 6, Pilaszy in view of Wilson and Watanabe teaches 
“The method of claim 1, wherein said initializing the user matrix with user-vectors comprises populating the user matrix using random initial user-vector values (Pilaszy, FIG.3a, [0166], ‘the matrices P and Q are initialized randomly’).”

With regards to claim 13, Pilaszy in view of Wilson and Watanabe teaches 
“The method of claim 1”
Pilaszy does not explicitly detail “wherein said acquiring an indication of the plurality of user-item interactions comprises retrieving the indication of the plurality of user-item interactions from user browsing histories”.
 Wilson teaches “wherein said acquiring an indication of the plurality of user-item interactions comprises retrieving the indication of the plurality of user-item interactions from user browsing histories (Wilson, [0073], ‘An individual’s web browsing history or ant trail can also provide insight into affinity for certain ventures’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pilaszy and Wilson before him or her, to modify matrix factorization based content recommendation method and system of Pilaszy to include user interaction with digital items as shown in Wilson.   
The motivation for doing so would have been to make recommendation (Wilson, Abstract).

With regards to claim 14, Pilaszy in view of Wilson and Watanabe teaches 
“The method of claim 13”
Pilaszy does not explicitly detail wherein the user-item interaction comprises at least one of: time spent interacting with the digital item, downloading the digital item, sharing the digital item, reposting the digital item, bookmarking the digital item, uploading a comment associated with the digital item, liking the digital item, and updating the digital item”.
However Wilson teaches “wherein the user-item interaction comprises at least one of: time spent interacting with the digital item, downloading the digital item, sharing the digital item, reposting the digital item, bookmarking the digital item, uploading a comment associated with the digital item, liking the digital item, and updating the digital item (Wilson, [0073], ‘An individual’s web browsing history or ant trail can also provide insight into affinity for certain ventures … An individual’s website navigation bookmarks and browsing history also reflect browsing behavior and may likewise be mined for source data’, [0055], ‘Reviewers and venues may be linked by common attributes of reviewers with a given affinity for a specific venue or common venue attributes for venues liked by a given reviewer’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pilaszy and Wilson before him or her, to modify matrix factorization based content recommendation method and system of Pilaszy to include user browsing history as shown in Wilson.   
The motivation for doing so would have been to make recommendation (Wilson, Abstract).

With regards to claim 15, Pilaszy in view of Wilson and Watanabe teaches 
“The method of claim 1, wherein the iteratively optimizing of the user matrix and the item matrix is executed until a pre-determined value of a pre-determined metric is obtained (Pilaszy, FIG.3a, [0166], ‘the user feature matrix P and the item feature matrix Q, respectively, are alternatively optimized until a termination condition is met in step S124.  The termination condition is predefined according to the desired accuracy of the prediction model that is calculated on the basis of certain criteria’).”

With regards to claim 16, Pilaszy in view of Wilson and Watanabe teaches 
The method of claim 15, wherein the pre-determined metric is one of: Root Mean Square Deviation (RMSE) and Mean Absolute Error (MAR) (Pilaszy, [0072], ‘error measures are typically applied, such as the root mean square error (RMSE) or mean absolute error (MAE)’).”

With regards to claim 21, Pilaszy teaches 
“A method of training a machine learning algorithm for selecting recommended content for a user of an electronic device, the method executable by a recommendation server accessible by the electronic device via a communication network, the recommendation server executing the machine learning algorithm (Pilaszy, FIG.1-2, [0143], ‘the invention relates to an item recommender system.  Such a system is typically based on a server-client architecture, wherein the server functions to control or manage a network of client devices interfacing the use of the item recommender system’, [0144] ‘FIG.1 schematically illustrates an item recommender system 10 comprising a server 11 and a plurality of client devices 12 connected to the server 11 through a communication network 13’, and [0071] – [0081] show training of recommendation system), once trained; the method comprising: 
retrieving, from user browsing history data, an indication of a plurality of user-item interactions[, each user-item interaction being associated with a user and a digital item; 
based on the plurality of user-item interactions, generating a matrix of user-item relevance scores]; factorizing the matrix of user-item relevance scores into a user matrix and an item matrix (Pilaszy, FIG.3a,3b, [0020], ‘aggregating the user rating vectors ru into a rating matrix R’, [0021], ‘factorizing said rating matrix R into a user feature matrix P and an item feature matrix Q’), said factorizing including: 16978670.1 initializing the item matrix 40703/30Serial No.: 15/607,555….Page 6 of 10, and after initializing the item matrix and initializing the user matrix, iteratively optimizing the user matrix and the item matrix; storing the item matrix (Pilaszy, FIG.3a, Item S120 shows a process for optimizing user and item matrixes,

    PNG
    media_image2.png
    707
    465
    media_image2.png
    Greyscale

; receiving, from an electronic device, a request for content recommendation; retreiving a user profile corresponding to the electronic device, wherein the user profile comrpises a vector generated based on a browsing history associated with the elecronic device; selecting, based on the vector and the item matrix, at least one recommended content item (Pilaszy, FIG.1-2, [0007], ‘information that may be used to identify individual users and/or client devices associated with the users are also collected by the recommender system, since the system needs to be aware of each user’s personal profile in order to personalize the recommendations for a particular user’, [0145], ‘collecting user rating and to forward the collected user rating … to the server’, [0151] ‘upon a corresponding request of said SP client device 12’); and sending, to the electronic device, an indication of the at least one recommended content item (Pilaszy, [0151], ‘sends a list of items to the client devices 12 of said selected users so as to recommend items to them’)]
Pilaszy does not explicitly detail “each user-item interaction being associated with a user and a digital item; based on the plurality of user-item interactions, generating a matrix of user-item relevance scores”.
However Wilson teaches “each user-item interaction being associated with a user and a digital item; based on the plurality of user-item interactions, generating a matrix of user-item relevance scores (Wilson, FIG.1A, [0102], ‘The matrix of interrelationships or links can be broadly categorized as content-based interrelationships, collaborative interrelationships and content-collaborative inter-relationships …. content-based links, are in certain embodiments premised on venture attributes for multiple ventures viewed by same reviewer …’, [0255], ‘merchants selling products either online or in the brick-and-mortar world may want to identify recommendations for their customers based on at least previous purchases by the customer, customer attribute data, review data, …’, [0003], ‘score may be assigned to correspond to the relevance or importance of the web page’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pilaszy and Wilson before him or her, to modify matrix factorization based content recommendation method and system of Pilaszy to include user interaction with digital items as shown in Wilson.   
The motivation for doing so would have been to make recommendation (Wilson, Abstract). 

The combined teaching described above will be referred as Pilaszy + Wilson hereafter.

Pilaszy + Wilson does not explicitly detail “initializing the item matrix by generating an initial item vector for each digital item represented in the item matrix, wherein each of the digital items comprises a plurality of words, and wherein generating the initial item vectors comprises generating similar initial item vectors for digital items with similar content using a word embedding technique, initializing the user matrix with user-vectors”.
However Watanabe teaches “initializing the item matrix by generating an initial item vector for each digital item represented in the item matrix, wherein each of the digital items comprises a plurality of words, and wherein generating the initial item vectors comprises generating similar initial item vectors for digital items with similar content using a word embedding technique, initializing the user matrix with user-vectors (Watanabe, FIG.5, [0025] ‘the parameters of a conventional word embedding network can be used as initial parameters’, [0056], ‘weights matrices for words and intentions … is initialized by a word embedding matrix’ show initializing word embedding matrix, and  [0023] ‘The MSRNN prediction system uses first and second subnetworks to model using different time scales of spoken dialogs, for instance, those represented by a sequence of words’, [0039] show sequence of words represented as matrix element.)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pilaszy + Wilson and Watanabe before him or her, to modify matrix factorization based content recommendation method and system of Pilaszy + Wilson to include representing initializing work embedding matrix representing similarity of sequence of words as shown in Watanabe.   
The motivation for doing so would have been to model user intention (Watanabe, Abstract). 

Claims 17-20, are substantially similar to claims 1-4. The arguments as given above for claims 1-4, are applied, mutatis mutandis, to claims 17-20, therefore the rejection of claims 1-4 are applied accordingly.

The combined teaching described above will be referred as Pilaszy + Wilson + Watanabe hereafter.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pilaszy, et. al., US-PGPUB NO.2012/0030159A1 [hereafter Pilaszy], Wilson et al., US-PGPUB NO.2015/0220835A1 [hereafter Wilson], Watanabe et al., US-PGPUB NO.2017/0053646A1 [hereafter Watanabe], and Mosoi et al., US-PGPUB NO.2011/0072013A1 [hereafter Mosoi].

With regards to claim 5, Pilaszy + Wilson + Levy teaches 
“The method of claim 2”
Pilaszy + Wilson + Watanabe does not explicitly detail “wherein the user profile is a vector generated based on the user's browsing history”.
However Mosoi teaches “wherein the user profile is a vector generated based on the user's browsing history (Mosoi, [0035], ‘user profile for each user based on the browsing history of the user as tracked in profile vector marking’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pilaszy + Wilson + Watanabe and Mosoi before him or her, to modify matrix factorization based content recommendation method and system of Pilaszy + Wilson + Watanabe to include user browsing history vector as shown in Mosoi.   
The motivation for doing so would have been for fast computation of content recommendation (Mosoi, Abstract). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pilaszy, et. al., US-PGPUB NO.2012/0030159A1 [hereafter Pilaszy], Wilson et al., US-PGPUB NO.2015/0220835A1 [hereafter Wilson], Watanabe et al., US-PGPUB NO.2017/0053646A1 [hereafter Watanabe], and Benthem, et al., US-PATENT NO.7,451,173B1 [hereafter Benthem].

With regards to claim 7, Pilaszy + Wilson + Levy teaches 
“The method of claim 1”
Pilaszy + Wilson + Watanabe does not explicitly detail wherein said initializing the user matrix with user-vectors comprises populating the user matrix using initial user-vector values being zero”.
However Benthem teaches “wherein said initializing the user matrix with user-vectors comprises populating the user matrix using initial user-vector values being zero (Benthem, C16L59-60, ‘It is standard to choose the zero-vector or zero-matrix as the initial feasible solution’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pilaszy + Wilson + Watanabe and Benthem before him or her, to modify matrix factorization based content recommendation method and system of Pilaszy + Wilson + Watanabe to include using zero vector / matrix as initial solution as shown in Benthem.   
The motivation for doing so would have been for solving matrix optimizing problem (Benthem, Abstract). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pilaszy, et. al., US-PGPUB NO.2012/0030159A1 [hereafter Pilaszy], Wilson et al., US-PGPUB NO.2015/0220835A1 [hereafter Wilson], Watanabe et al., US-PGPUB NO.2017/0053646A1 [hereafter Watanabe], and Xiao et al., “Research and Implementation of Hybrid Recommendation Algorithm Based on Collaborative Filtering and Word2Vec”, 2015 8th International Symposium on Computational Intelligence and Design, 2015 [hereafter Xiao].

With regards to claim 10, Pilaszy + Wilson + Watanabe teaches 
“The method of claim 9”
Pilaszy + Wilson + Watanabe does not explicitly detail “wherein the word embedding technique is word2vec technique or a Latent Dirichlet Allocation (LDA) technique”.
However Xiao teaches ““wherein the word embedding technique is word2vec technique or a Latent Dirichlet Allocation (LDA) technique (Xiao, p.173, FIG.2, B. Implementation of Recommendation Algorithm Based on Word2Vec, shows using Word2Vec to convert text based digital item to word vector data.)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pilaszy + Wilson + Watanabe and Xiao before him or her, to modify matrix factorization based content recommendation method and system of Pilaszy + Wilson + Watanabe to include setting user / item matrixes values as shown in Xiao.   
. 

Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Pilaszy, et. al., US-PGPUB NO.2012/0030159A1 [hereafter Pilaszy], Wilson et al., US-PGPUB NO.2015/0220835A1 [hereafter Wilson], Watanabe et al., US-PGPUB NO.2017/0053646A1 [hereafter Watanabe], and Koren et al., “Matrix Factorization Techniques for Recommender Systems”, IEEE Computer, Vol.42, Issue 8, Aug.2009 [hereafter Koren].

With regards to claim 11, Pilaszy + Wilson + Watanabe teaches 
“The method of claim 1”
Pilaszy + Wilson + Watanabe does not explicitly detail “wherein the factorizing is executed using Singular Value Decomposition (SVD) analysis”.
However Koren teaches “wherein the factorizing is executed using Singular Value Decomposition (SVD) analysis (Koren, p.32, ‘singular value decomposition (SVD), a well-established technique for identifying latent semantic factors in information retrieval’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pilaszy + Wilson + Watanabe and Koren before him or her, to modify matrix factorization based content recommendation method and system of Pilaszy + Wilson + Watanabe to include SVD as shown in Koren.   


With regards to claim 12, Pilaszy + Wilson + Watanabe teaches 
	“The method of claim 11”
Pilaszy + Wilson + Watanabe does not explicitly detail “wherein the factorizing further comprises a decomposition analysis, the decomposition analysis being executed using an Alternating Least Squares (ALS) algorithm”.
However Koren teaches “wherein the factorizing further comprises a decomposition analysis, the decomposition analysis being executed using an Alternating Least Squares (ALS) algorithm (Koren, p.33, ‘Two approach to minizing Equation 2 are stochastic gradient descent and alternating least squares (ALS)’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Pilaszy + Wilson + Watanabe and Koren before him or her, to modify matrix factorization based content recommendation method and system of Pilaszy + Wilson + Watanabe to include ALS as shown in Koren.   
The motivation for doing so would have been to support recommender system (Koren, p.30). 



Response to Argument

Applicant’s arguments filed 31 May 2021 has been fully considered but they are not fully persuasive. 
Regarding 101 rejections, Applicant argued that (p.7-8) “Claim 1 recites a specific set of steps that can result in improved efficiency for generating an item matrix.  Not only is this not directed to a mathematical concept, even if this claim were directed to an abstract idea it is integrated within a practical application”, 

    PNG
    media_image4.png
    339
    854
    media_image4.png
    Greyscale

Examiner replies: (1) Claim 1 recites mathematical concepts of matrix manipulation and mental process of selecting and recommending items, which is similar to one that can be performed by human mind, e.g., human customer support staff can make recommendation for clients by analyzing customer profiles. Improving generating item matrix is still an abstract idea as improving an abstract idea would not make it not abstract; (2) The claim does not include any element showing integration into a practical application.  The process of factoring matrix and making recommendation of relevant items can be done by human using paper & pen, hence is still an abstract idea, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”;  (3) The additional element of “storing, by the recommendation server and in a data storage device, the item matrix” is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II; (4) The invention utilizes computer to implement the claimed process and does not improve computer technology. There is no additional elements cited in the claim that provide anything significantly more to the abstract idea.  The claim is not patent eligible.  See 101 rejection section for more detailed analysis.
Regarding 103 rejections, Regarding amended limitations of Claims 1-7, 10-21, in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.





Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Gibbs et al., US-PATENT NO.7,685,232B2 [hereafter Gibbs] shows collaborative filtering using matrix factorization.
Levy et al., “Neural Word Embedding as Implicit Matrix Factorization”, Advances in Neural Information Processing, 2014, p.2177-2185 [hereafter Levy] shows content matrix factorization with neural word embedding.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126